Title: John Adams to the president of Congress, 3 July 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague July 3. 1784.
        
        Soon after the Signature of the Preliminary Articles of Peace, I requested, of Congress, their Permission to return to America. This Request they did not at that time judge proper to grant, me, but on the contrary resolved that a Commission should be sent to me, Mr: Franklin & Mr: Jay, to make a Treaty of Commerce with Great Britain. But as no such Commission has arrived in Europe, the Sentiments of Congress are probably changed.
        
        It is not my Desire to remain long in Europe, nor ever has been, and it is now my Intention, to return to America as soon as I can with Decency. It would be not so respectfull as I wish to be, either to Congress or to the States General, if I were to return without a Letter of Recall; and as Congress are said to be adjourned to October, such a Letter cannot be dispatched before that Time, so that I must either undergo another Winter Voyage, or wait here untill the Spring.
        I now however renew my Request for a Letter of Recall, to their High Mightinesses, as it is my Design to return home as soon as I may decently and conveniently, and as it is my unalterable Resolution, not to remain in Europe, consuming in vain but unavoidable Ostentation, the Labour of my fellow Citizens, any longer than I can see a Probability of being of some use to them.
        With great & sincere Esteem &c.
      